DETAILED ACTION
Claims 1-20 are pending.
The office acknowledges the following papers:
Claims and remarks filed on 7/27/2022,
IDS filed on 8/10/2022.

	Withdrawn objections and rejections
The specification objection has been withdrawn.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Diamant (U.S. 10,678,479), in view of Tanach (U.S. 2020/0380361), in view of Official Notice.
As per claim 1:
Diamant disclosed an apparatus, comprising: 
a transceiver (Diamant: Figure 7 element 732, column 15 lines 56-60)(The broadest reasonable interpretation of a transceiver is a device that transmits and receives signals. The I/O devices include a network interface to send and receive signals from the network.); 
a central processing unit coupled to the transceiver (Diamant: Figure 7 element 772, column 15 lines 31-38); 
at least one processing unit coupled with the transceiver and configured to execute instructions having matrix operands (Diamant: Figures 1-2 and 7 elements 110-111, 210-211, and 760, column 5 lines 43-54, column 7 lines 50-57, column 8 lines 13-18, column 16 lines 3-14)(The processing engine array executes neural network instructions to perform matrix multiplications using input and weight data.); 
random access memory (Diamant: Figure 7 element 730, column 15 lines 39-55) configured to store: 
matrices of an artificial neural network (Diamant: Figures 1 and 6-7 elements 110-111, 630, and 730, column 5 lines 43-54, column 7 lines 50-57, column 8 lines 13-18, and column 14 lines 29-39)(The DRAM stores input matrices prior to loading them into the memory subsystem for processing by the accelerator.); 
instructions executable by the at least one processing unit to implement the artificial neural network (Diamant: Figures 6-7 elements 630 and 730, column 7 lines 52-57 and column 14 lines 29-39)(The DRAM stores neural network programs that are executed by the processing engine array.); and
an integrated circuit package enclosing at least the at least one processing unit and the random access memory (Diamant: Figure 7 elements 730 and 760-770, column 15 lines 31-44)(Official notice is given that RAM can be implemented on the same IC package as processors for the advantage of improved memory access speeds. Thus, it would have been obvious to one of ordinary skill in the art to implement the DRAM on the same IC package as the host processor and acceleration engine.).
Diamant failed to teach random access memory configured to store a server application programmed for execution by the central processing unit to provide, using the artificial neural network, services over a computer network connected to the transceiver.
However, Tanach combined with Diamant disclosed random access memory configured to store a server application programmed for execution by the central processing unit to provide, using the artificial neural network, services over a computer network connected to the transceiver (Tanach: Figures 2 and 6 elements 221-222 and S610-S630, paragraphs 9, 37, and 54-56)(Diamant: Figures 6-8 elements 630 and 730, column 15 lines 39-43, column 16 lines 3-26, column 17 lines 1-16, and column 18 lines 28-45)(Tanach disclosed a host CPU on a DLA server executing a server application to receive requests for executing tasks and outputting execution results. Diamant disclosed the DRAM storing program code executable by the host processor. In addition, Diamant disclosed the host processor executing software programs to offload operations to the acceleration engine for execution. Lastly, Diamant disclosed servers receiving input data for processing from other nodes and sending output data back to the other nodes. The combination allows for the host processor of Diamant to receive acceleration tasks for execution and return processing results. The combination allows for the host processor executing software programs (i.e. server application) to offload the received requests to the accelerator and return the processing results. The combination allows for the DRAM to store the server application.).
The advantage of executing received requests for acceleration and outputting them back to the originator is that requests can be executed faster by accelerators within a network of processing nodes. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of receiving requests and outputting results of Tanach into the processing system of Diamant for the above advantage.
As per claim 2:
Diamant and Tanach disclosed the apparatus of claim 1, wherein the integrated circuit package further encloses the central processing unit (Diamant: Figure 7 elements 730 and 760-772, column 15 lines 31-44).
As per claim 3:
Diamant and Tanach disclosed the apparatus of claim 2, wherein the transceiver is configured to communicate with one or more devices using a protocol of local area network, wireless local area network, or wireless personal area network (Diamant: Figures 7-8 elements 732, 802-804, 824, column 17 lines 24-36).
As per claim 4:
Diamant and Tanach disclosed the apparatus of claim 3, wherein the transceiver is configured to store data received from the one or more devices as input to the artificial neural network (Tanach: Figures 2 and 6 elements 221-222 and S610, paragraphs 9, 37, and 54)(Diamant: Figure 7 element 732, column 15 lines 56-60)(The I/O devices include a network interface to send and receive signals from the network. The combination allows for the host processor of Diamant to receive acceleration tasks for execution. Official notice is given that network devices can include memory/buffer storage for input data for the advantage of temporarily storing input data until it can be stored within the processing node. Thus, it would have been obvious to one of ordinary skill in the art to implement buffer storage within the network interface.); the at least one processing unit is configured to execute the instructions to generate output and store the output in the random access memory (Diamant: Figures 1-2 and 7 elements 110-111, 210-211, and 760, column 5 lines 43-54, column 7 lines 50-57, column 8 lines 13-18, column 16 lines 3-14, and column 16 lines 46-53)(The processing engine array executes neural network instructions to perform matrix multiplications. Execution results are written back to the DRAM by the data management processor.); and the server application executed in the central processing unit provides the services based on the output (Tanach: Figures 2 and 6 elements 221-222 and S610-S630, paragraphs 9, 37, and 54-56)(Diamant: Figures 6-8 elements 630 and 730, column 15 lines 39-43, column 16 lines 3-26, column 17 lines 1-16, and column 18 lines 28-45)(The combination allows for the host processor executing software programs (i.e. server application) to offload the received requests to the accelerator and return the processing results (i.e. providing services).).
As per claim 5:
Diamant and Tanach disclosed the apparatus of claim 4, wherein the server application executed in the central processing unit is configured to provide the output to the one or more devices (Tanach: Figures 2 and 6 elements 221-222 and S610-S630, paragraphs 9, 37, and 54-56)(Diamant: Figures 6-8 elements 630 and 730, column 15 lines 39-43, column 16 lines 3-26, column 17 lines 1-16, and column 18 lines 28-45)(The combination allows for the host processor executing software programs (i.e. server application) to offload the received requests to the accelerator and return the processing results.).
As per claim 6:
Diamant and Tanach disclosed the apparatus of claim 5, wherein the server application executed in the central processing unit is configured to generate an alert, a notification, or a response to a query, or any combination thereof based on the output  (Tanach: Figures 2 and 6 elements 221-222 and S610, paragraphs 9, 37, and 54)(Diamant: Figure 7 element 732, column 15 lines 56-60)(The I/O devices include a network interface to send and receive signals from the network. The combination allows for the host processor of Diamant to receive acceleration tasks for execution. Official notice is given that nodes can output acknowledge messages for received inputs for the advantage of letting the sender know the request has been received over the network. Thus, it would have been obvious to one of ordinary skill in the art to implement sending acknowledge messages to the sender upon receiving the acceleration request.).
As per claim 7:
Diamant and Tanach disclosed the apparatus of claim 6, wherein the server application executed in the central processing unit is configured to transmit the output to a computer system over a telecommunications network, a cellular communications network, or the Internet, or any combination thereof (Tanach: Figures 2 and 6 elements 221-222 and S610-S630, paragraphs 9, 37, and 54-56)(Diamant: Figures 6-8 elements 630, 730, and 802-806, column 15 lines 39-43, column 16 lines 3-26, column 17 lines 1-16, column 17 lines 43-45, and column 18 lines 28-45)(The combination allows for the host processor executing software programs to offload the received requests to the accelerator and return the processing results over the internet.).
As per claim 8:
Diamant and Tanach disclosed the apparatus of claim 1, further comprising: 
circuitry of a network interface card, a router, a hub of internet of things, an access point of a wireless computer network, or a base station of a cellular communications network, or any combination thereof (Diamant: Figure 8 element 806, column 17 lines 37-45); 
wherein the transceiver is coupled to the circuitry (Diamant: Figure 7-8 element 732 and 824, column 15 lines 56-60).
As per claim 9:
Diamant and Tanach disclosed the apparatus of claim 1, further comprising: 
a printed circuit board, wherein circuitry enclosed within the integrated circuit package and the transceiver are connected via the printed circuit board (Diamant: Figure 7 elements 732 and 760-770, column 15 lines 31-44)(Official notice is given that integrated circuits are soldered onto printed circuit boards for the advantage of connecting various ICs and I/O devices together for communication. Thus, it would have been obvious to one of ordinary skill in the art to implement a printed circuit board for connecting the computing system components of Diamant.);
a port configured on the printed circuit board and adapted to be connected to a local area network (Diamant: Figure 7 elements 732 and 760-770, column 15 lines 31-44)(Official notice is given that ports for network devices are soldered onto printed circuit boards for the advantage of connected various ICs and external network components together for communication. Thus, it would have been obvious to one of ordinary skill in the art to implement a printed circuit board with a port for connecting the network interface component of Diamant to external network components.).
As per claim 10:
Diamant and Tanach disclosed the apparatus of claim 1, further comprising: 
one or more sensors configured to provide data as input to the artificial neural network (Diamant: Figure 1 elements 102 and 150)(Official notice is given that image sensors can be used for inputting image data to neural network accelerators for the advantage of performing computer vision and/or image classification. Thus, it would have been obvious to one of ordinary skill in the art to implement image sensors within Diamant for the above advantage.); and 
a user interface (Diamant: Figure 7 element 770)(Official notice is given that computing systems can implement user interfaces for the advantage of allowing users to control computing systems to perform specific functions. Thus, it would have been obvious to one of ordinary skill in the art to implement a user interface within Diamant.).
As per claim 11:
Diamant and Tanach disclosed the apparatus of claim 9, further comprising: 
an interface to a bus configured in a host device (Diamant: Figures 6-8 element 770 and 824, column 14 lines 40-62 and column 20 lines 34-56).
As per claim 12:
Diamant and Tanach disclosed the apparatus of claim 11, wherein the bus is in accordance with a protocol of Universal Serial Bus (USB), Serial Advanced Technology Attachment (SATA) bus, or Peripheral Component Interconnect express (PCIe) (Diamant: Figures 6-8 element 770 and 824, column 14 lines 40-62 and column 20 lines 34-56).
As per claim 13:
Diamant and Tanach disclosed the apparatus of claim 1, wherein the at least one processing unit includes a matrix-matrix unit configured to operate on two matrix operands of an instruction (Diamant: Figures 1-2 and 7 elements 110-111, 210-211, and 760, column 5 lines 43-54, column 7 lines 50-57, column 8 lines 13-18, column 16 lines 3-14)(The processing engine array executes neural network instructions to perform matrix multiplications using weights and inputs.);
wherein the matrix-matrix unit includes a plurality of matrix-vector units configured to operate in parallel (Diamant: Figures 1-2 and 7 elements 110-111, 210-211, and 760, column 5 lines 43-54, column 7 lines 50-57, column 8 lines 13-18, column 16 lines 3-14)(Rows/columns of the processing engine array read upon the matrix-vector units.); 
wherein each of the plurality of matrix-vector units includes a plurality of vector- vector units configured to operate in parallel (Diamant: Figures 1-2 and 7 elements 110-111, 210-211, and 760, column 5 lines 43-54, column 7 lines 50-57, column 8 lines 13-18, column 16 lines 3-14)(Individual processing engine elements read upon the vector-vector units.); and 
wherein each of the plurality of vector-vector units includes a plurality of multiply-accumulate units configured to operate in parallel (Diamant: Figures 1-2 and 7 elements 110-111, 210-211, and 760, column 5 lines 43-54, column 7 lines 50-57, column 8 lines 13-18, column 16 lines 3-14)(Individual processing engine elements read upon the vector-vector units, each of which perform MAC operations.); and
As per claim 14:
Claim 14 essentially recites the same limitations of claim 1. Claim 14 additionally recites the following limitations:
loading data into the random access memory as input to the artificial neural network (Diamant: Figures 1 and 6-7 elements 110-111, 630, and 730, column 5 lines 43-54, column 7 lines 50-57, column 8 lines 13-18, and column 14 lines 29-39)(The DRAM stores input matrices prior to loading them into the memory subsystem for processing by the accelerator.);
storing, into the random access memory, the output from the artificial neural network (Diamant: Figures 1-2 and 7 elements 110-111, 210-211, and 760, column 5 lines 43-54, column 7 lines 50-57, column 8 lines 13-18, column 16 lines 3-14, and column 16 lines 46-53)(The processing engine array executes neural network instructions to perform matrix multiplications. Execution results are written back to the DRAM by the data management processor.).
As per claim 15:
Diamant and Tanach disclosed the method of claim 14, wherein the central processing unit is configured in the integrated circuit device (Diamant: Figure 7 elements 730 and 760-770, column 15 lines 31-44); and the method further comprises:
receiving from a local area network, the data as the input to the artificial neural
network (Tanach: Figures 2 and 6 elements 221-222 and S610-S630, paragraphs 9, 37, and 54-56)(Diamant: Figures 6-8 elements 630, 730-732, 802-804, and 824, column 15 lines 39-43, column 16 lines 3-26, column 17 lines 1-16, column 17 lines 24-36, and column 18 lines 28-45)(The combination allows for the host processor executing software programs (i.e. server application) to offload the received requests to the accelerator and return the processing results over a LAN.); and
providing the services as a proxy of a computer system configured on the Internet (Tanach: Figures 2 and 6 elements 221-222 and S610-S630, paragraphs 9, 37, and 54-56)(Diamant: Figures 6-8 elements 630, 730-732, 802-806, and 824, column 15 lines 39-43, column 16 lines 3-26, column 17 lines 1-16, column 17 lines 24-36, and column 18 lines 28-45)(The combination allows for the host processor executing software programs (i.e. server application) to offload the received requests to the accelerator and return the processing results. The node with the accelerator provides accelerated execution services to the requesting node. The nodes are connected to the internet.).
As per claim 16:
Claim 16 essentially recites the same limitations of claim 13. Claim 16 additionally recites the following limitations:
wherein the integrated circuit device has a deep learning accelerator with processing units (Diamant: Figure 1 element 111, column 5 lines 43-54), a control unit (Diamant: Figure 1 element 102, column 3 lines 36-46)(Official notice is given that accelerators and coprocessors include control units for the advantage of controlling the processing of the unit. Thus, it would have been obvious to one of ordinary skill in the art to implement a control unit within the accelerator.) and local memory (Diamant: Figure 1 element 104, column 3 lines 59-63).
As per claim 17:
Diamant and Tanach disclosed the method of claim 15, further comprising:
transmitting the output to the computer system in providing the services (Tanach: Figures 2 and 6 elements 210, 221-222, and S610-S630, paragraphs 9, 37, and 54-56)(Diamant: Figures 6-8 elements 630, 730, and 802-806, column 15 lines 39-43, column 16 lines 3-26, column 17 lines 1-16, column 17 lines 43-45, and column 18 lines 28-45)(The combination allows for the host processor executing software programs to offload the received requests from nodes within the system to the accelerator and return the processing results to the requesting node over the internet.).
As per claim 18:
Diamant and Tanach disclosed the method of claim 17, further comprising:
transmitting the data to the computer system in response to a request from the computer system (Tanach: Figures 2 and 6 elements 210, 221-222, and S610-S630, paragraphs 9, 37, and 54-56)(Diamant: Figures 6-8 elements 630, 730, and 802-806, column 15 lines 39-43, column 16 lines 3-26, column 17 lines 1-16, column 17 lines 43-45, and column 18 lines 28-45)(The combination allows for the host processor executing software programs to offload the received requests from nodes within the system to the accelerator and return the processing results to the requesting node over the internet.).
As per claim 19:
Claim 19 essentially recites the same limitations of claim 1. Claim 19 additionally recites the following limitations:
a printed circuit board (Diamant: Figure 7 elements 760-770, column 15 lines 31-44)(Official notice is given that integrated circuits are soldered onto printed circuit boards for the advantage of connecting various ICs and I/O devices together for communication. Thus, it would have been obvious to implement a printed circuit board for connecting the computing system components of Diamant.);
a modem connected to the printed circuit board and adapted to be connected to a computer network (Diamant: Figures 7-8 element 732 and 824, column 15 lines 56-60 and column 20 lines 34-37)(The I/O devices include a network interface to send and receive signals from the network. Official notice is given that modems can be implemented as network interfaces for the advantage of connecting to other processing elements within a network. Thus, it would have been obvious to one of ordinary skill in the art to implement a modem within the computing system of Diamant.);
a central processing unit having at least one Arithmetic-Logic Unit (ALU) connected to the printed circuit board and coupled with the modem (Diamant: Figure 7 element 772, column 15 lines 31-38)(Official notice is given that processors include ALUs for the advantage of performing arithmetic and logical instruction processing. Thus, it would have been obvious to one of ordinary skill in the art to implement an ALU within the host processor.);
a Field-Programmable Gate Array (FPGA) or Application Specific Integrated circuit (ASIC) having at least one processing unit configured to operate on two matrix operands of an instruction executable in the FPGA or ASIC (Tanach: Figure 1 element 114, paragraph 6)(Diamant: Figures 1-2 and 7 elements 110-111, 210-211, and 760, column 5 lines 43-54, column 7 lines 50-57, column 8 lines 13-18, column 16 lines 3-14)(The processing engine array (i.e. ASIC) executes neural network instructions to perform matrix multiplications. In addition, Tanach disclosed a DLA as an ASIC/FPGA. The combination allows for the processing engine array to alternatively be implemented as a FPGA.).
As per claim 20:
Diamant and Tanach disclosed the apparatus of claim 19, further comprising:
an integrated circuit package configured to enclose at least the random access memory and the FPGA or ASIC (Diamant: Figure 7 elements 730 and 760-770, column 15 lines 31-44)(Official notice is given that RAM can be implemented on the same IC package as processors for the advantage of improved memory access speeds. Thus, it would have been obvious to one of ordinary skill in the art to implement the DRAM on the same IC package as the host processor and acceleration engine.).

Response to Arguments
The arguments presented by Applicant in the response, received on 7/27/2022 are not considered persuasive.
Applicant argues for claims 1, 14, and 19:
“None of the cited references teach or suggest at least a random access memory configured to store a server application programmed for execution by the central processing unit to provide, using the artificial neural network, services over a computer network connected to the transceiver, as recited in independent Claim 1. Claims 14 and 19, while varying in scope from claim 1, each recite similar subject matter.
…
However, as noted in the Office Action itself, Diamant does not teach such elements. Tanach also fails to teach or suggest at least that the server application is stored on a random access memory as claimed. For example, the Office Action cited Fig. 2 of Tanach, which shows a memory (MEM) in DLA server 220, but Tanach does not indicate that this memory is random access memory, and also does not teach that a server application is stored on a random access memory at all, as claimed. Fig. 6 and paragraphs 54-56 of Tanach cited in the Office Action relate merely to a flow chart describing how an application server may send a request to execute an Al task, and does not relate to random access memory or what may be stored thereon. Paragraph 9 of Tanach states that the "DLA server 220 [of Fig. 2] includes a host-CPU 221 executing the Al server application," but it does not describe where that server application is stored. Paragraph 37 of Tanach states that "AIA  appliance server 420, and specifically the NA- AIA  engine 422 can potentially perform the entire compute pipeline of tasks and also the complete Al sequence of compute pipelines and their associated data and also the responses sent back to the application server 410 upon completion," but it does not describe the storage of a server application at all.
...
Furthermore, although DRAM is described in Diamant, the Office Action only asserts that the combination of Diamant and Tanach "allows for the host processor executing software programs (i.e. server application) to offload the received requests to the accelerator and return the processing results." (Office Action, p. 6.) The Office Action does not allege that it would have been obvious that a server application is actually stored on a random access memory as claimed, and indeed the references do render such a feature obvious.”
  
This argument is not found to be persuasive for the following reason. Diamant disclosed that the DRAM stores both program code executable by the host processor and data for processing. Tanach disclosed a host CPU on a DLA server executing a server application to receive requests for executing tasks and outputting execution results. The combination allows for the host processor of Diamant to execute the server application and store the server application in the DRAM prior to execution. Thus, reading upon the claimed limitations.
Applicant argues regarding official notice:
“The Office Action cites to Official Notice as allegedly teaching various elements of the claims. Applicant respectfully submits that the Office has not satisfied its burden to demonstrate that the combination of elements recited in the claims would have been obvious in view of Official Notice as suggested by the Office Action. Specifically, Applicant respectfully submits that the Office Action does not provide adequate evidence for its Official Notice. Instead, it appears that the Examiner is relying on personal knowledge in making the assertion of what is known in the art, what would be well known to try, etc. Applicant therefore requests that, if the examiner maintains the rejection of the claims which rely on Official Notice in a subsequent Office Action, the "examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support" their finding of Official Notice in the Office Action, as required by MPEP § 2144.03(C). (Emphasis added.).”  

This argument is not found to be persuasive for the following reason.
MPEP 2144.03 C states “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art … A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.” Applicant’s response hasn’t included why any of the noticed facts aren’t considered well-known in the art. Thus, the official notices taken are maintained. 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183